  Case 1:20-cv-24523-KMW Document 119 Entered on FLSD Docket 11/20/2020 Page 1 of 1


 ,Ao 154 OQ/03} Substitution o[AtJomev


                                     UNITED STATES DISTRICT COURT
        SOUTHERN                                           District of       -----------------
                                                                              FLORIDA

        GILEAD SCIENCES, INC.;                                          CONSENT ORDER GRANTING
        GILEAD SCIENCES        Plaintiff (s).                           SUBSTITUTION OF AITORNEY
        IRELANDUC, V.
                                                                        CASE NUMBER:                1 :20-CV-24523-KMW
        AJC MEDICAL GROUP, Defendant (s).
        INC., et al.                                                            DOCTOR S U NITED, IN C. D/8/A
          Notice is hereby given that. subject to approval by the court,        DO_CT_ O
                                                                                       _ R_ _ SU         _ _GR_ O
                                                                                                    _ _ ED
                                                                                               _ _ NIT          _ _UP_ __ substitutes
                                                                                 __
                                                                                                   (Pat1y (s) Name)

_H_E_NR _ P
      _ Y         _ L_ L_ _, E_ S
          _ ._ B_ E             _ O
                                  _ __________
                                    ._                          06_ 8_9
                                               • State Bar No._9_     ___ as counsel of record in
                          (NameofNew Altomey)

place of        CHRISTINE KING, E SQ.
                                                    (Name ofAttorney (s) Withdrawing Appearance)



Contact infonnation for new counsel is as follows:
          Firm Name:                 BELLROSQUETE REYE S ESTEB A N, PLLC
          Address:                   999 PONCE DE LEON BLY , STE PH 1120 CORAL GABLES FL 33134
          Telephone:                     (305) 570-1610                       Facsimile ___._(3 _ 05.,_)'""" _57_0
                                                                                                                 -1_ _ 5_9
                                                                                                                         ___
                                                                                                                           �9 ___ _
          E-Mail (Optional):         hbell@brresq.com

I consent to the above substitution.
Date:        //- 1,,. 2o Z,l)

I consent to being ubstituted.
                  ,
Date:            / -/ � _,,.. //02-AJ

I consent to the above substitution.
Date:           I\\lkJ \  W20
                         l
The substitution of attorney is hereby approved and so ORDERED.

Date:             November 19, 2020


(Note: A separate consent order of substitution must be ftled by each           new attorney wishing to enter an appearance.]
